DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4 and 6-10 are pending in the instant invention.  According to the In The Claims, filed December 5, 2019, claims 1-4 and 6 were amended, claim 5 was cancelled and claims 8-10 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/089989, filed June 5, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710414153.4, filed June 5, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on January 5, 2021, is acknowledged: a) Group II - claims 1-4, 6 and 8-10; and b) substituted indolo[2,1-b]quinazoline of formula A1 - p. 5, compound 1e, shown to the right below, and hereafter referred to as 2-methyl-8-((4-phenyl-1H-1,2,3-triazol-1-yl)methyl)indolo[2,1-b]quinazoline-6,12-dione, where R1 = -F; and R2 = -CH2-NR3R4, wherein R3 = -CH3 and R4 = -CH3.  Claims 1, 4, 6 and 8-10 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted indolo[2,1-b]quinazolines of the formula A1 administered within the instantly recited method for treating diseases associated with TDO activity and expression, where R1 = -F; and R2 = -(substituted or unsubstituted C1-C6 alkyl)-NR3R4, wherein R3 = -substituted or unsubstituted C1-C4 alkyl and R4 = -substituted or unsubstituted C1-C4 alkyl, respectively, which encompass the elected species, have neither been found to be free of the prior art, nor allowable, since they are rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]-quinazoline of the formula A1, where R1 = -F; and R2 = -(substituted or unsubstituted C1-C6 alkyl)-NR3R4, wherein R3 = -substituted or unsubstituted C1-C4 alkyl and R4 = -substituted or unsubstituted C1-C4 alkyl, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Then, the inventor or joint inventor should further note that claims 2, 3 and 7 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 4, 6 and 8-10 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted indolo[2,1-b]quinazolines of the formula A1.
	The following title is suggested: SUBSTITUTED INDOLO[2,1-b]QUINAZOLINES AS INHIBITORS OF TRYPTOPHAN DIOXYGENASE AND INDOLEAMINE 2,3-DIOXYGENASE 1.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A method for inhibiting tryptophan dioxygenase activity and indoleamine 2,3-dioxygenase 1 activity in a subject, wherein the method comprises administering to a subject in need thereof a therapeutically effective amount of a compound of formula A1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A1
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is F;
	R2 is C1-C6 alkylene-NR3R4, wherein the C1-C6 alkylene is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-C4 alkyl, C1-C4 haloalkyl, C(O)OC(CH3)3, and phenyl;
	R3 is C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-C4 alkyl, C1-C4 haloalkyl, C(O)OC(CH3)3, and phenyl; and
	R4 is C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-C4 alkyl, C1-C4 haloalkyl, C(O)OC(CH3)3, and phenyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The method of claim 1, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 1e,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1, wherein the subject has a disease mediated by:

(i)	tryptophan dioxygenase; or
(ii)	tryptophan dioxygenase and indoleamine 2,3-dioxygenase 1.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 1, wherein the subject has a tumor with no expression of indoleamine 2,3-dioxygenase 1.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the subject has a disease selected from the group consisting of Alzheimer’s disease, glioma, liver cancer, and a mental disorder.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the subject has a disease selected from the group consisting of bladder cancer, colon cancer, leukemia, liver cancer, lung cancer, melanoma, myeloma, and pancreatic cancer.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1

	Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]-quinazoline of the formula A1, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo-[2,1-b]quinazoline of the formula A1, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases associated with TDO activity and expression, including, but not limited to, glioma, liver cancer, and a mental disorder {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 2016/0297822 illustrates the synthesis of substituted indolo[2,1-b]quinazolines of the formula A1, and/or methods of use thereof {Yang, et al. US 2016/0297822, 2016};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]-quinazoline of the formula A1, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1.
			Similarly, according to the specification, substituted indolo[2,1-b]quinazolines of the formula A1 are capable of treating a variety of diseases associated with TDO activity and expression, including, but not limited to, glioma, liver cancer, and a mental disorder; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases associated with TDO activity and expression, including, but not limited to, glioma, liver cancer, and a mental disorder.  There is insufficient disclosure to reasonably conclude that the method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, as recited, would contribute to treatment of any diseases associated with TDO activity and expression, including, but not limited to, glioma, liver cancer, and a mental disorder.  Furthermore, the combination of the instant specification and Yang, et al. in US 2016/0297822, lacks adequate credible evidence to support the assertion that a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, as recited, would contribute to the prophylaxis of any diseases associated with TDO activity and expression, including, but not limited to, glioma, liver cancer, and a mental disorder, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted indolo[2,1-b]quinazoline of the formula A1, such as 2-methyl-8-((4-phenyl-1H-1,2,3-triazol-1-yl)methyl)indolo[2,1-b]quinazoline-6,12-dione, shown to the left above, possesses utility as a therapeutic agent, useful in a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo-[2,1-b]quinazoline of the formula A1, wherein the disease associated with TDO activity and expression, includes, but is not limited to, glioma, liver cancer, and a mental disorder, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 6 and 8-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) one or more hydrogen atoms, with regard to the meaning of substituted; and (2) amine protecting group, with regard to substituents, respectively, and the claim also recites (1) hydrogen atoms on the nitrogen atom, with regard to the meaning of substituted; and (2) tert-butoxycarbonyl, with regard to substituents, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 4 and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable diseases associated with TDO activity and expression are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define treatable diseases associated with TDO activity and expression, as glioma, liver cancer, and a mental disorder; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, glioma, liver cancer, and a mental disorder.  Consequently, the method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1 has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yang, et al. in US 2016/0297822.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The instant invention recites a method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, shown to the left, where R1 = -F; and R2 = -(substituted or unsubstituted C1-C6 alkyl)-NR3R4, wherein R3 = -substituted or unsubstituted C1-C4 alkyl and R4 = -substituted or unsubstituted C1-C4 alkyl, wherein the disease is selected from the group consisting of Alzheimer’s disease, colon cancer and liver cancer.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Yang, et al. (US 2016/0297822) teaches a method for treating diseases associated with IDO activity and expression, wherein the method comprises… administering… a substituted indolo[2,1-b]quinazoline of the formula A1, shown to the right, where R1 = -F; and R2 = -CH2-NR3R4, wherein R3 = -CH3 and R4 = -CH3, wherein the disease is selected from the group consisting of Alzheimer’s disease and colon cancer {p. 10, ¶[0125], compound 1a; and diseases associated with IDO activity and expression - p. 5, ¶[0062] and ¶[0075]}.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the substituted indolo[2,1-b]quinazolines of the formula A1 administered within the instantly recited method for treating diseases associated with TDO activity and expression.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1, 4, 6 and 8-10 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted indolo[2,1-b]-quinazolines of the formula A1 administered within the instantly recited method for treating diseases associated with TDO activity and expression, as recited in claim 1, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1, 4, 6 and 8-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5, 10, 11 and 13-15 of US Patent No. 10,059,712.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,059,712 recites substituted indolo-[2,1-b]quinazolines of the formula 1, where R1 = -fluorine; R2 = NR3R4; R3 = -substituted or unsubstituted C1-C4 alkyl; and R4 = -substituted or unsubstituted C1-C4 alkyl, respectively, which are administered within the instantly recited method for treating diseases associated with TDO activity and expression, wherein the method comprises… administering… a substituted indolo-[2,1-b]quinazoline of the formula A1, where R1 = -F; R2 = -(unsubstituted C1-C6 alkyl)-NR3R4; R3 = -substituted or unsubstituted C1-C4 alkyl; and R4 = -substituted or unsubstituted C1-C4 alkyl, respectively.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624